DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on February 10, 2022 has been entered. Claims 1 and 11 have been amended. Claims 3 and 13 have been cancelled and no additional claims have been added. Claims 18-20 were previously withdrawn. Thus, claims 1-17 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–17 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–10) and a machine (claims 11–17), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a payment scheduling request between two users, verifying the authenticity of such a request using a one-time password, and carrying out the payment based on successful verification by: 
providing an application operable to present an interactive user interface to a first user
receiving via the interactive user interface, at a first time instance, a transaction scheduling request for scheduling a payment transaction from a first payment account associated with a first user to a second payment account associated with a second user, wherein the payment transaction is scheduled for a second time instance, wherein the second time instance occurs at a later time than the first time instance, and wherein, based on successful processing of the transaction scheduling request, a first one-time password for initiating the scheduled payment transaction is communicated to the first user via the interactive user interface;
presenting, via the interactive user interface, a dynamic authentication page;
receiving, via input by the first user into the dynamic authentication page, the first one-time password;
receiving, at the second time instance, a payment transaction request corresponding to the scheduled payment transaction associated with the second user, wherein the payment transaction request includes at least the first one-time password;
communicating, to an issuer, a verification request for verifying the first one-time password;
communicating, to the issuer, based on the received transaction scheduling request, an authentication request for authenticating the first user, wherein the issuer authenticates the first user based on a second one-time password;
receiving, from the issuer, an authentication response including an outcome of the authentication of the first user;
communicating, to the issuer, the transaction scheduling request for verification, when the outcome indicates successful authentication of the first user; and
processing the payment transaction request based on successful verification of the first one-time password.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving a payment scheduling request between two users, verifying the authenticity of such a request using a one-time password, and carrying out the payment based on successful verification).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 2, ll. 9-19 of the specification). Independent claim 11 is very similar to independent claim 1 and so the analysis for claim 1 also applies to claim 11. Claim 11 includes additional elements such as a server which is being used to apply the abstract idea. 
Dependent claims 2–10 and 12–17 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 12 are nearly identical to one another and both recite limitations that further define the abstract idea noted in claim 1 in that they describe that the transaction scheduling request includes identifiers of the first and second users, a scheduled transaction amount of the scheduled payment transaction, or the second time instance for the scheduled payment transaction. 
Dependent claims 7 and 15 are nearly identical to one another and both recite limitations that further define the abstract idea noted in claim 1 in that they describe receiving a verification response and processing the payment transaction request when there is successful verification. Dependent claims 8 and 16 are nearly identical to one another and both recite limitations that further define the abstract idea noted in claim 1 in that they describe blocking the scheduled payment transaction when the first one-time password is communicated to the first user. Dependent claims 9 and 17 both recite limitations that further define the abstract idea noted in claim 1 in that they describe conducting the payment transaction by debiting the amount from the first payment account and crediting that amount to the second payment account based on successful processing of the payment transaction. Dependent claim 10 recites limitations that further define the abstract idea noted in claim 1 in that it describes communicating to the at least one of the users, a third notification indicating the approval or denial of the scheduled payment transaction. Dependent claim 14 recites limitations that further define the abstract idea noted in claim 1 in that it describes receiving a transaction scheduling response based on verification of the request and communicating notifications to both users based on the response.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5.  Applicant’s arguments filed on February 10, 2022 have been fully considered. 
As a result of Applicant’s amendments and arguments, the pending 35 U.S.C. §102 and §103 rejections are hereby withdrawn. Applicant’s argument that Kenney does not disclose all of the limitations of claims 1 and 11 is persuasive. The limitation “communicating, to the issuer, based on the received transaction scheduling request, an authentication request for authenticating the first user, wherein the issuer authenticates the first user based on a second one-time password” is not disclosed by Kenney. The use of a second one-time password that is used to authenticate a first user is not disclosed by Kenney or other prior art that has been cited.  
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “the claimed technology includes elements that integrate the technical solution into a practical application.” (See Applicant’s Arguments, p. 11). However, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Use of an interactive user interface and dynamic authentication page does not integrate the alleged judicial exception into a practical application. Generic components are being used to implement the abstract idea noted in claim 1.
Applicant also argues that “taken as a whole the claims recite elements that amount to an inventive concept – ‘significantly more’ than a mere abstract idea.” (See Applicant’s Arguments, p. 11). However, the additional elements, such as: a “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.).
Therefore, the rejection under 35 U.S.C. §101 is maintained. 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Voege (U.S. Pub. No. 2016/0210623) teaches a system or a method provided to enable a user to set up a schedule with a payment provider that allows the user to specify details of a shopping schedule, shopping place, and/or device restrictions as desired. As such, the payment provider is able to determine whether a payment request made through a user device is at a location and/or a date/time anticipated by the user or expected by the payment provider. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696